Citation Nr: 1014660	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  05-18 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
condition, to include as secondary to a service-connected 
right leg disability.

2.  Entitlement to service connection for numbness and 
tingling of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel




INTRODUCTION

The Veteran had active military service from July 1949 to 
March 1953 and March 1955 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for numbness and 
tingling of feet, and low back condition.  The Veteran was 
scheduled for a Board hearing in May 2009 but failed to 
report or indicate any desire to reschedule.

The Board remanded this case in July 2009 so that the RO 
could provide the Veteran with a VA examination addressing 
the etiology of his claimed disabilities.  The RO 
substantially complied with the directives of the Board 
remand by requesting an examination in August 2009.  However, 
the RO was notified by the California VA Medical Center that 
the Veteran cancelled his VA examination and did not want to 
continue with his appeal.  

The RO sent the Veteran a letter in October 2009 requesting 
the Veteran to notify VA whether he wanted the RO to 
reschedule the VA examination or withdraw his appeal, and if 
it was the latter that he would need to withdraw his appeal 
in writing.  The Veteran did not immediately respond, but in 
January 2010, he returned a supplemental statement of the 
case response form indicating that he had no other 
information or evidence to submit, and wanted his case 
returned to the Board for appellate review.  The Veteran's 
representative also submitted a brief in March 2010 
continuing to assert entitlement to the benefits sought.  
Thus, the appeal has not been withdrawn.  See 38 C.F.R. 
§ 20.202.    

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).




FINDINGS OF FACT

1.  The preponderance of the evidence shows no relationship 
between the Veteran's low back condition and his service-
connected right leg condition or service.

2.  The preponderance of the evidence shows no relationship 
between the Veteran's bilateral foot disorder manifested by 
tingling and numbness and his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
condition, to include as secondary to a service-connected 
right leg condition are not met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.102, 3.303, 3.310, 3.655 (2009); 3.310(a) (effective 
prior to October 10, 2006).

2.  The criteria for service connection for a bilateral foot 
disorder manifested by tingling and numbness are not met. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2004.  The RO provided the appellant 
with additional notice in March 2006, subsequent to the 
initial adjudication.  While the March 2006 notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
December 2009 supplemental statement of the case, following 
the provision of notice. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  
 
VA has obtained service treatment records and attempted to 
assist the Veteran in obtaining evidence.  The current 
medical evidence of record was considered insufficient to 
decide the claims as, even though there is an indication of a 
relationship between the current low back disability and the 
right leg disorder, the medical evidence of record is not 
probative.  For this reason a VA examination was ordered per 
the July 2009 Board remand.  The Veteran was notified in 
August 2009 of the examination that was scheduled and advised 
that if he failed to report without good cause the claim 
would be rated based on the evidence of record.  However, the 
RO was notified that the Veteran cancelled this examination 
and after being asked whether he wanted to reschedule, the 
Veteran did not respond.  The duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  He must be prepared to 
meet his obligations by cooperating with VA efforts to 
provide an adequate medical examination.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations. 38 C.F.R. § 3.326(a).  The 
Veteran has not satisfied his responsibilities in the 
development of his claim.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for a back condition 
secondary to his service-connected right leg condition, and a 
bilateral foot disorder manifested by tingling and numbness.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a). 

38 C.F.R. § 3.310, the regulation concerning secondary 
service connection, was amended effective October 10, 2006.  
See 71 FR 52744-47, (Sept. 7, 2006).  The intent was to 
conform to the regulation to Allen v. Brown, a U.S. Court of 
Appeals for Veterans Claims decision that clarified the 
circumstances under which a Veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
condition caused by aggravation from a service-connected 
condition.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice- connected disease or injury.  See 38 
C.F.R. § 3.310 (2009).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records show that the Veteran broke his 
right leg in a motor vehicle accident in November 1956.  (He 
was later service-connected for residuals of fracture to the 
right leg in May 1972.)  During his October 1971 retirement 
physical, the Veteran stated that he had been having low back 
pain off and on since 1970.  There was no history of injury 
to his back or treatment for a bilateral foot condition 
manifested by numbness and tingling.

After service, a June 2004 VA primary care note shows the 
Veteran reported a backache.  An October 2004 letter from the 
Veteran's private physician noted that the Veteran had 
chronic back pain status post extensive work-up.  The back 
pain had occurred for several years and while it had not 
progressed, it also had not improved.  An August 2005 note 
from the same private physician notes that the Veteran had 
complaints of back pain, which the Veteran stated started 
over 20 years ago.  The physician also found lower extremity 
radiculitis.  The Veteran stated that he fractured his right 
leg and that walking differently caused him to develop back 
pain.  X-ray examination of the lumbar spine in June 2005 was 
noted to show fusing of the sacroiliac joints along with 
lumbar lordosis.  The Veteran also had tenderness to 
palpation in the low back and complaints of pain with lumbar 
flexion and extension.  The impression was degenerative disc 
disease.  The examiner again noted that the Veteran reported 
his symptoms began after a fracture to his right leg.  The 
examiner found that it was quite possible that the Veteran 
had underlying degenerative changes and possibly might have 
had an ankylosing spondylitis based on his x-rays.  The 
fracture to his leg would result in him changing posture and 
the change in posture could certainly put greater stress on 
the intervertebral disc, causing him to develop disc bulging 
and pain.  

As the medical evidence indicates that the Veteran has a 
current back disability that could be related to his service-
connected residuals of comminuted fracture to the right tibia 
and fibula, a medical opinion was requested to resolve this 
matter.  

However, the Veteran cancelled the examination that was 
scheduled to address these claims and did not indicate any 
desire to reschedule the examination.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
Examples of good cause include, but are not limited to, 
illness of the veteran, or illness or death of a family 
member. 38 C.F.R. § 3.655.

Here, the Veteran cancelled a scheduled VA examination 
essential to the development of his service connection claims 
and did not set forth good cause for this.  He was notified 
of the examination in August 2009 and was told that if he did 
not appear for the examination without good cause that his 
claim would be decided based on the evidence of record.  
Notwithstanding this, neither the Veteran nor his 
representative has made an attempt to explain to the RO why 
he cancelled the scheduled VA examination relevant to the 
claim.

The evidence as it stands is not at least equally-balanced in 
terms of whether the lumbar spine disability is related to 
the right leg disability or service, or whether the bilateral 
foot disorder is related to service.  While the Veteran has 
indicated that he has had continued back pain since his right 
leg injury in service, the first indication of any treatment 
for the back after service was not until 2004, which is 32 
years after the Veteran's discharge from service.  The first 
finding of lower extremity radiculitis was in 2005, 33 years 
after service.  There is no medical evidence of continuity of 
symptomatology of these disabilities from service or during 
the more than 30 years before either of these disabilities 
was shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

Moreover, the medical evidence in this case is speculative, 
at best.  The August 2005 private physician found that the 
Veteran's fracture to his leg would result in him changing 
posture and that the change in posture could certainly put 
greater stress on the intervertebral disc, causing him to 
develop disc bulging and pain.  This opinion is not 
probative, however, as it based on a possibility rather than 
in terms of whether it is at least as likely as not to so be.  
At least as likely as not does not mean within the realm of 
possibility but rather that there is a 50 percent chance or 
greater that the low back condition was caused or aggravated 
by the right leg condition, or related to service.  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The medical evidence in this case is insufficient to 
overcome the preponderance of the evidence against the low 
back claim.  

There also is no medical evidence of any relationship between 
any current impairment in the bilateral feet manifested by 
numbness and tingling and service, as there is no evidence of 
any treatment in service, or evidence of any continued 
symptomatology until more than 30 years after service.  A 
private physician noted in August 2005 that the Veteran had 
lower extremity radiculitis and that degenerative changes in 
the spine might result in inflammation, resulting in lower 
extremity paresthesias.  To the extent that the bilateral 
foot condition is shown to be related to the low back 
condition, this claim fails, as the low back condition is not 
a service-connected condition.

The Veteran genuinely believes that his low back condition is 
secondary to his service-connected right leg disability and 
that his bilateral foot condition is related to service.   
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of his low back and 
bilateral foot disorder and his views are of no probative 
value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The preponderance of the evidence of record is against the 
claims; there is no doubt to be resolved; and service 
connection for a low back condition and a bilateral foot 
disorder manifested by tingling and numbness is not 
warranted.


ORDER

Entitlement to service connection for a low back condition, 
to include as secondary to a service-connected right leg 
disability, is denied.

Entitlement to service connection for numbness and tingling 
of the feet is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


